Name: COUNCIL REGULATION (EC) No 1170/95 of 22 May 1995 amending Regulation (EC) No 2819/94 imposing a definitive anti-dumping duty on imports of potassium permanganate originating in the People's Republic of China
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade;  competition;  chemistry
 Date Published: nan

 No L 118/6 I EN Official Journal of the European Communities 25. 5. 95 COUNCIL REGULATION (EC) No 1170/95 of 22 May 1995 amending Regulation (EC) No 2819/94 imposing a definitive anti-dumping duty on imports of potassium permanganate originating in the People's Republic of China was ECU 1,26 per kilogram. The Regulation entered into force on 20 November 1994. (3) However, Regulation (EC) No 2819/94 does not specifically provide for the repeal or amendment of Regulation (EEC) No 1531 /88 , and it is therefore appropriate to make it clear that Regulation (EEC) No 1531 /88 is repealed and is replaced by Regula ­ tion (EC) No 2819/94. Regulation (EC) No 2819/94 should therefore be amended accordingly, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2423/88 of 1 1 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Articles 12, 14 and 15 thereof, Having regard to the proposal from the Commission submitted after consultation within the Advisory Committee, Whereas : ( 1 ) The Council, by Regulation (EEC) No 1531 /88 (2), imposed a definitive anti-dumping duty on imports of potassium permanganate originating in the People's Republic of China. The amount of the duty imposed was equal to either the amount by which the free-at-Community-frontier-price per kilogram net, before duty, was less than ECU 2,25 or 20 % of that price per kilogram net, free-at- Community-frontier, before duty, whichever was higher. (2) Following a review of the measures, the Council adopted Regulation (EC) No 2819/94 f) imposing a definitive anti-dumping duty on imports of potas ­ sium permanganate originating in the People's Republic of China. The amount of duty imposed HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EC) No 2819/94 shall be amended as follows : 1 . a new paragraph 3 shall be inserted as follows : '3 . Regulation (EC) No 1531 /88 shall be repealed.' ; 2. paragraph 3 shall be renumbered paragraph 4. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 20 November 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 1995. For the Council The President A. MADELIN (') OJ No L 209, 2. 8 . 1988, p. 1 . Regulation as last amended by Regulation (EC) No 522/94 (OJ No L 66, 10 . 3. 1994, p. 10). (2) OJ No L 138 , 3 . 6. 1988, p. 1 . (3) OJ No L 298 , 19. 11 . 1994, p. 32.